Citation Nr: 0214170	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  97-17 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
November 1969 RO decision in assigning a noncompensable 
rating for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1996 RO decision that determined 
there was no CUE in a November 1969 RO decision in assigning 
a noncompensable (0 percent) evaluation for a service-
connected left knee disorder.  The veteran pursues this issue 
in an effort to obtain an earlier effective date than 
February 20, 1997 for a compensable rating for the left knee 
disorder.


FINDINGS OF FACT

1.  A November 1969 RO decision assigned a noncompensable 
evaluation for a service-connected left knee disorder, based 
on a determination that the left knee condition overall was 
10 percent disabling, but that 10 percent had to be 
subtracted for the preservice level of disability, leaving a 
net rating of 0 percent.

2.  Based on the evidence then of record and law then in 
effect, the November 1969 RO decision was not undebatably 
erroneous in assigning a 0 percent rating for the left knee 
disorder.


CONCLUSION OF LAW

The November 1969 RO decision to assign a noncompensable 
rating for the left knee disorder was not based on CUE.  38 
U.S.C.A. § 5109A (West Supp. 2002); 38 C.F.R. § 3.105 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty from October 1966 to April 
1968.  Service medical records show that he had a history of 
preservice left knee injury and two surgeries in 1964 and 
1965.  In January 1967, in service, surgery was performed to 
remove the remaining meniscus and to shave the patella.  A 
September 1967 physical evaluation board determined that the 
preservice left knee disorder had been aggravated in service 
and that, overall, it now warranted a 20 percent rating; 
however, 10 percent was to be deducted due to the preservice 
level of disability, thus resulting in 10 percent net 
disability due to service aggravation.  

In a February 1968 RO decision (while the veteran was still 
on active duty) for vocational rehabilitation purposes only, 
not for compensation purposes, the RO adopted the Army 
physical evaluation board's finding that the left knee 
disorder was moderately disabling; it stated that the left 
knee disorder was 20 percent disabling.

The veteran was medically discharged from service in April 
1968, with severance pay, due to the left knee condition.  

The veteran filed a claim for service connection for a left 
knee disorder on July 24, 1969.  

The veteran had a VA examination of his left knee in 
September 1969.  He reported wearing an Ace bandage at times 
and occasionally losing a day from work because of increased 
pain and swelling.  There was mild knock-knee deformity 
bilaterally.  He could walk on heels and toes without 
difficulty, but he could not squat fully.  The left knee 
surgery scars were not tender or adherent.  There was mild 
relaxation of the anterior cruciate and medial collateral 
ligaments.  Range of motion of the left knee was from 0 to 
115 degrees.  X-rays showed only minimal squaring of the 
articular cortices.  The diagnosis was residuals of torn 
medial and lateral meniscus of the left knee with subsequent 
surgery and probable chondromalacia.

In November 1969, the RO granted service connection (based on 
aggravation of a preservice condition) and a 0 percent rating 
for the left knee disability, effective July 24, 1969 (the 
date of receipt of the claim for compensation).  The RO found 
that the left knee disorder was 10 percent disabling 
currently, but that 10 percent had to be deducted for the 
preservice level of disability, leaving a net rating of        
0 percent.  The veteran did not appeal this decision and it 
became final.

In a September 1996 statement, received by the RO in October 
1996, the veteran asserted that there was CUE in the November 
1969 RO decision in rating the left knee disability 0 
percent.  The veteran primarily argued that the RO in 
November 1969 should have assigned a 10 percent net rating 
for the left knee disability, just as determined by the 
service department physical evaluation board, based on the 
reasoning that the current overall left knee disability was 
20 percent and 10 percent had to be subtracted for the 
preservice level of disability.  At an RO hearing in June 
2001, the veteran reiterated his argument of CUE in the 
November 1969 RO decision as to the 0 percent rating then 
assigned.

The file shows that over the years since the November 1969 RO 
rating decision, later dated medical examination and 
treatment records have been received, and in recent years the 
RO has increased the rating for the left knee disability.  
Effective from February 20, 1997, the RO rated the left knee 
disability as 20 percent disabling based on arthritis with 
limitation of motion (the RO found that the overall left knee 
condition was 30 percent disabling, and that after 
subtracting 10 percent for the preservice level of 
disability, the net rating was 20 percent); and effective 
July 27, 2001, the RO also granted an additional 10 percent 
rating for left knee instability (based on recent VA General 
Counsel's opinions which permit such dual ratings).




II.  Analysis

The issue on appeal is whether there was CUE in a November 
1969 RO decision in assigning a noncompensable (0 percent) 
rating for a left knee disorder.  Based on new claims and new 
evidence, effective since February 20, 1997, a 20 percent 
rating or more has been assigned for the left knee condition.  
The veteran pursues the claim that there was CUE in the 
November 1969 RO decision, in an effort to obtain an earlier 
effective date for a compensable rating of the left knee 
condition.

A determination of CUE involves evidence of record and law in 
effect at the time of the decision being challenged for CUE, 
and under such circumstances there is no duty to assist the 
veteran in developing additional evidence.  Livesay v. 
Principi, 15 Vet. App. 165 (2001). 

Where CUE is found in a prior RO decision, the prior decision 
will be reversed or revised.  For the purposes of authorizing 
benefits, reversal or revision of the prior decision on the 
grounds of CUE has the same effect as if the correct decision 
had been made on the date of the prior decision.  38 U.S.C.A. 
§ 5109A; 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
the correct facts, as they were known at the time, must not 
have been before the adjudicator (a simple disagreement as to 
how the facts were weighed or evaluated will not suffice) or 
the law in effect at that time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  Cook v. Principi, 258 F.3rd 1311 (Fed. Cir. 
2001); Pierce v. Principi, 240 F.3rd 1348 (Fed. Cir. 2001); 
Baldwin v. West, 13 Vet. App. 1 (1999) and 15 Vet. App. 302 
(2001); Caffrey v. Brown, 6 Vet. App. 377 (1994); Damrel v. 
Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 
(1993); Russell v. Principi, 3 Vet. App. 310 (1992).

In November 1969, the RO awarded service connection for a 
left knee disorder based on in-service aggravation of a pre-
existing disability.  The RO determined that the current 
overall level of the left knee disability was 10 percent, but 
that in accordance with 38 C.F.R. § 3.322, 10 percent had to 
be deducted for the preservice level of disability, leaving a 
net rating of 0 percent.  In connection with his current CUE 
claim, the veteran does not dispute the propriety of 
deducting 10 percent for the preservice level of the left 
knee disability.  Rather, he maintains that there was CUE by 
the RO in November 1969 in not finding that the overall 
current level of the left knee disability was 20 percent 
which, after deducting 10 percent for the preservice level of 
disability, would result in a net 10 percent rating.  In 
support of this assertion, the veteran emphasizes that a 
physical evaluation board during his active duty found that 
such was the proper rating.  

However, at the time of the November 1969 RO decision, there 
was more recent medical evidence for the RO to consider, 
namely a September 1969 post-service VA examination, 
concerning the current level of the left knee disability.  
The left knee findings on that VA examination (such as range 
of motion from 0 to 115 degrees, mild ligament laxity, etc.) 
could be interpreted by some reasonable adjudicators as only 
showing current 10 percent impairment under rating criteria 
then in effect (e.g., 38 C.F.R. § 4.71a (1969) including 
Diagnostic Code 5257 for a knee impairment with recurrent 
subluxation or lateral instability, and Codes 5260 and 5261 
for limitation of knee motion).  And, as noted, once a 
current 10 percent left knee impairment was found, a 10 
percent subtraction for the preservice level of disability 
naturally led to a net 0 percent rating.

The veteran's CUE argument essentially is a dispute with how 
the RO weighed the evidence in November 1969 in assessing the 
severity of the left knee disability, and such is 
insufficient to justify a finding of CUE.  The alleged error 
is not undebatable.  Given the law in effect and evidence of 
record in November 1969, there is no showing that the RO 
committed CUE in assigning a 0 percent rating for the left 
knee disorder.  For these reasons, the Board finds there was 
no CUE in the November 1969 RO decision as to the left knee 
disability rating.  Thus, the CUE claim must be denied.


ORDER

The claim that there was CUE in a November 1969 RO decision, 
in assigning a noncompensable rating for a left knee 
disorder, is denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

